Exhibit SHARE PURCHASE AGREEMENT THIS AGREEMENT is made effective the 10th day of August, 2009 AMONG: INSIGHTFULMIND LEARNING, INC., a company incorporated under the laws of Canada and having registered office at 1600 – 609 Granville Street, Vancouver, British Columbia, V7Y 1C3 (hereinafter called “IMC”) OF THE FIRST PART AND: CORONUS ENERGY CORP., a company incorporated under the laws of the state of Delaware and having a registered office at 14446 North Bluff Road, White Rock, British Columbia, V4B 3C8. (hereinafter called “Coronus”) OF THE SECOND PART AND: JEFFERSON THACHUK, an individual, having a place of residence at 1120 Martin Street, White Rock, British Columbia, V4B 3V7 (hereinafter called “Thachuk”) OF THE THIRD PART AND: MARK BURGERT, an individual, having a place of residence at 14446 North Bluff Road, White Rock, British Columbia, V4B 3C8 (hereinafter called “Burgert”) OF THE FOURTH PART AND: RAVEN KOPELMAN, an individual, having a place of residence at 2treet, Surrey, British Columbia, V4P 1G7 (hereinafter called “Kopelman”) OF THE FIFTH PART AND: DAVID HOLMES, an individual, having a place of residence at 352 Holborn Street, Coquitlam, British Columbia, V3K 4E5 -2- (hereinafter called “Holmes”) OF THE SIXTH PART AND: KENNETH BOGAS, an individual, having a place of residence at 5212 6th Avenue, Delta, British Columbia, V4M 1L5 (hereinafter called “Bogas”) OF THE SEVENTH PART AND: JOHN OMIELAN, an individual, having a place of residence at 3981–A Kingsway Street, Burnaby, British Columbia, V5H 1Y7 (hereinafter called “Omielan”) OF THE EIGHTH PART WHEREAS: A. Coronus is a start-up stage company founded to deploy and operate utility-scale solar power systems in the State of California (the "Business"); B. Burgert is the President, Secretary, Treasurer and sole director of Coronus and the owner of the Coronus Share; C.Burgert is the owner of 250,000 common shares in the capital of IMC (the "Burgert Shares"); D.
